Citation Nr: 0817159	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  03-24 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Michael Mooney, Attorney at 
Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.  The veteran served in the Republic of 
Vietnam during the Tet Offensive of 1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1996 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  When the claim originally came before the Board in 
1999, there were three issues on appeal.  Those issues 
included entitlement to service connection for a pilonidal 
cyst, a skin condition, and PTSD.  The Board issued a 
Decision/Remand in August 1999.  That Decision/Remand denied 
entitlement to service connection for the cyst disability and 
the skin condition.  The remaining issue was remanded to the 
RO so that additional development could be accomplished.  

The claim was subsequently returned to the Board.  At that 
time, the Board recharacterized the issue.  That is, the 
Board found that the issue, when originally before the Board, 
should have been characterized as whether new and material 
evidence had been received sufficient to reopen the veteran's 
claim for entitlement to service connection for PTSD.  
Subsequently, the Board found that the veteran had indeed 
submitted new and material evidence and the claim was 
reopened.  The Board further concluded that additional 
information with respect to the veteran's diagnosis was 
needed.  Thus, in June 2004, the Board issued a 
Decision/Remand.  The claim was sent to the RO for additional 
information and was once again returned to the Board for 
review.  

The Board once again remanded the claim in May 2006.  The 
purpose of that remand was to obtain another medical 
examination of the veteran - said exam was requested so that 
any confusion concerning the veteran's actual diagnosis would 
be resolved.  Said exam was performed and the claim has once 
again been returned to the Board for appellate review.  




FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The veteran served on active duty during the Vietnam War 
Era.  He was assigned to the Republic of Vietnam and was in-
country during the Tet Offensive of 1968.  

3.  During service, the veteran witnessed the killing of 
another military member.

4.  The veteran's claimed stressors have been substantiated 
by the Department of the Army.

5.  The veteran has been diagnosed as suffering from PTSD 
which has been attributed to his military service and the 
stressors he incurred while in the military.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, PTSD 
was incurred in or aggravated by the veteran's military 
service.  38 U.S.C.A. §§ 1101, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has satisfied the duties to notify and assist, as 
required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue given the 
favorable nature of the Board's decision with regard to the 
issue of entitlement to service connection for post-traumatic 
stress disorder.  

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2007), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The veteran served with during the Vietnam War Era with 
actual service in the Republic of Vietnam.  The service 
records indicate that the veteran was in the theatre of 
operations from approximately later January 1967 to late 
September 1968.  The records further show that while in 
Vietnam, the veteran was attached to the 540th CS Company, 
and the US Army Depot at Qui Nhon.  

The veteran has stated that while stationed at Qui Nhon, the 
veteran experienced the Tet Offensive.  He contends that at 
both the airstrip and in town, mortar and rocket fire 
occurred.  He has further stated that during this time, he 
was subject to enemy rifle fire.  He has also said that he 
witnessed the murder of another soldier by an American 
soldier who happened to be a friend of the veteran.  

With regard to the claimed stressor of witnessing a murder, 
the Joint Service Records Retention Center (JSRRC) has 
confirmed that the official records show that the crime 
occurred in April 1968, the perpetrator was the individual 
identified by the veteran, and both the perpetrator and the 
victim were members of the veteran's unit.  JSRRC further 
noted that additional information concerning the criminal 
action was not available through JSRRC but might be 
obtainable through another agency of the United States Army.  
The RO did not request a copy of the investigative report.  
At a hearing before a hearing officer in November 1997, the 
veteran testified that he saw the perpetrator from 100 yards 
away enter a bunker, where he shot and killed the other 
soldier.  The veteran also testified that he was not 
interviewed as a witness to the crime in the courts-martial 
proceeding.  The veteran has not submitted any supporting 
evidence tending to show that he witnessed the murder in 
question. 

As to the veteran's other claimed stressor, that of arriving 
in Vietnam during the Tet Offensive, a unit history provided 
by JSRRC states that the Tet Offensive occurred from January 
29, 1968, through February 1, 1968.  The veteran's DA Form 20 
states that the veteran arrived in Vietnam on February 1, 
1968.

With regard to his flight to Vietnam, the veteran stated in 
February 1996 as follows:

Suddenly the pilot came on.  He said all 
air bases were under attack and we had to 
come down at Qui Nhon also under heavy 
attack.  He said be ready for a bumpy 
ride and that once we landed he would not 
stop the C-130.  He would let down the 
'tailgate' and keep on rolling.  Suddenly 
we felt the bottom of the C-130 fall out 
- it was an incredible vertical drop.  We 
were on the airbase and soon the tail 
gate came down.  I was not the first off 
but there was panic - smoke, lots of 
noise, lots of yelling.  I was pushed, 
tripped and fell to the runway strike my 
head.  I layed there trying to regain 
some sort of semi-consciousness.  Flares 
were everywhere.  Through the flares 
dropping I could see all the smoke.  I 
knew I had to get off the airbase but I 
was caught in the middle of people firing 
at each other.  Suddenly through the 
light of a flare I spotted a bunker about 
250 yards away . . .  I was afraid to 
stand and run so I crawled the 250 yards.  
All the time things did not slow down and 
I kept remember [sic] Building #2.  I 
finally made it to the bunker - there 
were somewhere around 40 of us on the C-
130 - inside the bunker there were 4 or 
5.  The last thing I remember was someone 
asking about cigarettes then (it) 
happened.  What happened next gave me 
that same feeling I got back in Okinawa 
[when an officer pointed out to the 
veteran a building full of body bags].  I 
felt like there was two of me in that 
bunker.  The one watching the other was 
located at the top of the opening to the 
bunker.  The other one was located in the 
far corner, legs drawn up to my chest, 
arms covering my head . . . I was picked 
up eventually but I knew something very 
weird had happened . . .  I still have 
these 'out of body experiences'.

The JSRRC has reported that the Department of the Army 
records indicated that the base area location for the 
veteran's unit, the 540th General Support Company (540th GS 
Co) during the Tet Offensive was Qui Nhon.  A unit history 
stated that at Qui Nhon during the Tet Offensive there were 
sniper attacks, small convoy ambushes, rocket launcher and 
mortar attacks at fuel storage locations, and pipeline 
incidents, including punctures caused by small arms, satchel 
charges, and grenades.  

The record reflects that the veteran's Army military 
occupational specialty (MOS) was that of 72B20 - 
communications specialist (radio operator).  His NGB Form 22 
notes that the veteran was issued the National Defense 
Service Medal, the Vietnam Service Medal, and the Republic of 
Vietnam Valorous Commendation Medal.  The official records do 
not show that the veteran was awarded a personal or unit 
valour award, such as a Bronze Star Medal for Valor, a Purple 
Heart Medal, or a Presidential Unit Citation.  The record 
also does not show that the veteran officially fired his 
personal weapon at the enemy such that he might have been 
awarded a Combat Infantryman Badge or a similar award from 
the Army.  The Board does note that the veteran's official 
personnel records show that the veteran participated in the 
following campaigns:  Vietnam Counteroffensive Phase III and 
an "unnamed offensive".  

Eligibility for a PTSD service connection award requires that 
three elements must be present according to VA regulations:

(1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.l25(a);

(2) credible supporting evidence that the 
claimed inservice stressor actually 
occurred; and

(3) a link, established by medical 
evidence, between the current symptoms 
and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2007).  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See also 38 U.S.C.A. § 
1154(b) (West 2002).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(t) (2007).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the 
Court took judicial notice of the mental health profession's 
adoption of the DSM-IV in May 1994 (first printing) and its 
more liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke. . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-
41 (1997). .

For the purposes of establishing service connection, a 
stressor is an event experienced by the veteran during active 
service that is outside the range of normal human experience 
and that would be markedly disturbing to almost anyone.  
Examples of such events are experiencing an immediate threat 
to one's life, or witnessing another person being seriously 
injured or killed.  It is the distressing event, rather than 
the mere presence in a "combat zone" that may constitute a 
valid stressor for the purposes of supporting a diagnosis of 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Relative to PTSD, if the evidence shows that the veteran was 
engaged in combat with the enemy and the claimed stressor was 
related to combat, no further development for evidence of a 
stressor is necessary.  If the claimed stressor is not 
related to combat with the enemy, a history of a stressor as 
related by the veteran is, in itself, insufficient.  Service 
records must support the assertion that the veteran was 
subjected to a stressor of sufficient gravity to evoke the 
symptoms in almost anyone.  Thus, the existence of a 
recognizable stressor or accumulation of stressors must be 
supported.  It is important that the stressor be described as 
to its nature, severity, and date of occurrence.  Manual M21- 
1, Part VI, para. 7 .46(e),(f) (Dec. 21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002).  "Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki, supra; 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2007).

The veteran's two claimed stressors are the witnessing of a 
murder and being a participant in the Tet Offensive.  The 
first stressor does not have anything to do with combat or 
being fired upon by the enemy.  However, the second one does.  
Nevertheless, both claimed stressors are related to the 
veteran being in a war zone or hostile territory, and with 
respect to the second claimed stressor, in an area that 
received rocket or mortar fire.  In other words, the veteran 
was stationed in a location that subjected him to combat-type 
situations.  See Pentecost v. Principi, 16 Vet. App. 124 
(2004).

To support his claim, the veteran has proffered written 
statements concerning his various stressors.  The veteran 
began submitting these statements in the mid-1990s and they 
have been consistent in their facts over the past thirteen 
plus years.  Additionally, the statements have, in general, 
been substantiated by the Department of the Army and the 
JSRRC.  

From the limited amount of information available in the 
claims folder from the Department of Defense, it appears that 
the veteran could have been present in key areas in South 
Vietnam that were attacked during the Tet Offensive of 1968.  
The JSRRC has confirmed that the veteran's unit was subject 
to enemy fire including rifle and mortar fire.  Therefore, it 
is the conclusion of the Board that the veteran has suffered 
from a combat-type of stressor.  In other words, the Board 
finds this information is sufficient to verify that the 
veteran was exposed to significant, life-affecting stressors.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002).  After 
further review of the evidence the Board finds that service 
personnel records and the historical information concerning 
the veteran's unit, and similar units, proffered by the 
veteran and his representative, establish that the veteran 
served in a hostile area.  As his stressors are consistent 
with service in a hostile territory, the Board finds no 
further verification of the veteran's stressors are 
necessary.

During the long course of this appeal, the veteran has been 
treated by VA and other medical providers, and they have 
concluded that he suffers from the symptoms and 
manifestations of post-traumatic stress disorder.  Most 
recently, the veteran was diagnosed as suffering from PTSD - 
that medical examination was accomplished in June 2007.  They 
have diagnosed the veteran as actually having the disorder 
and he has undergone treatment for this, along with other 
psychiatric problems.  They have concluded that the veteran's 
PTSD was and is the result of his military service.  

The record presents a valid diagnosis of PTSD related to 
stressful experiences the veteran reported he underwent 
during his service in South Vietnam.  Accordingly, after 
careful review of all the evidence of record, the Board finds 
that the veteran manifests PTSD that is the result of 
stressors he experienced while in the Vietnam theatre of 
operations.  The Board therefore concludes that service 
connection for PTSD is appropriate.




ORDER

Entitlement to service connection for PTSD is granted.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


